Citation Nr: 0935043	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
partial paralysis of the left seventh (facial) nerve, to 
include speech impediment, left eye and face tic, gustatory 
sweating, and carotidynia.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which in pertinent part 
continued the assigned 20 percent evaluation for partial 
paralysis of the left seventh (facial) nerve, to include 
speech impediment, left eye and face tic, gustatory sweating, 
and carotidynia.

In August 2008, the Board issued a decision denying 
entitlement to an increased evaluation for partial paralysis 
of the left seventh (facial) nerve, to include speech 
impediment, left eye and face tic, gustatory sweating, and 
carotidynia.  That decision also addressed a number of other 
evaluation and effective date issues.

In November 2008, the Veteran, through her representative, 
moved for reconsideration of the August 2008 decision, 
contending that additional medical evidence from a VA medical 
center (VAMC) was constructively of record at the time of the 
August 2008 Board denial and must be considered.  The Veteran 
also contended that the Board had failed to address all of 
her contentions and claims.

In response to this motion, the Board has obtained copies of 
VAMC Syracuse treatment records from February 2007 to August 
2008, which reveal findings and discussion of the Veteran's 
seventh (facial) cranial nerve impairment.  Based upon this 
evidence, the Board finds that the August 2008 decision was 
based upon an incomplete record and, as a result, the August 
2008 decision with respect to the evaluation of partial 
paralysis of the left seventh (facial) nerve, to include 
speech impediment, left eye and face tic, gustatory sweating, 
and carotidynia must be vacated.

The Board stress that the records newly associated with the 
claims file are not relevant to any of the seven other issues 
decided in the August 2008 decision, and those determinations 
are left undisturbed by this decision.

The Board notes that in the November 2008 motion for 
reconsideration, the Veteran and her representative have 
raised new claims of service connection for additional 
disabilities of other, currently non-service-connected 
cranial nerves.  This is a new allegation, different from the 
prior July 2006 arguments regarding manifestations of muscle 
impairment related to seventh (facial) cranial nerve damage.  
These claims are referred to the RO for appropriate action.

The appeal on the issue of entitlement to an evaluation in 
excess of 20 percent for partial paralysis of the left 
seventh (facial) nerve, to include speech impediment, left 
eye and face tic, gustatory sweating, and carotidynia is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has not been afforded the full due process 
of law or when benefits were allowed based on false or 
fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2008).  

In an August 2008 decision, the Board denied the appeal for 
an evaluation in excess of 20 percent for partial paralysis 
of the left seventh (facial) nerve, to include speech 
impediment, left eye and face tic, gustatory sweating, and 
carotidynia.  In so doing, the Board considered VA treatment 
records from VAMC Syracuse through approximately May 2006.  
In a November 2008 motion for reconsideration, the Veteran 
pointed out that additional VA treatment records were 
available from after that date, and must be considered in the 
reaching of a fair and accurate decision.  The Board was able 
to confirm the existence of such records, and after obtaining 
copies of records from February 2007 to August 2008, 
determined that the records contained findings and 
information relevant to the evaluation of the seventh 
(facial) cranial nerve disability.  The basis of the August 
2008 decision with respect to that issue was therefore 
deficient.  VA failed to fully comply with its duty to assist 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
thereby depriving the Veteran of full due process of law.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the August 2008 Board decision addressing the 
issue of evaluation of partial paralysis of the left seventh 
(facial) nerve, to include speech impediment, left eye and 
face tic, gustatory sweating, and carotidynia is vacated on 
the Board's own motion.

The Board notes, however, that the August 2008 decision also 
included decisions on the merits for the issue of service 
connection for hair loss and baldness; the issues of 
increased ratings for temporomandibular jaw syndrome, scars 
of the left auricle and sternomastoid muscle, pleural 
effusion, and adjustment disorder; as well as the issue of an 
earlier effective date of service connection for adjustment 
disorder.  These decisions remain in effect, and are not 
vacated by this order. 

In view of the Board's current order to vacate the prior 
August 2008 order, the Veteran's claims of entitlement to an 
evaluation in excess of 20 percent for partial paralysis of 
the left seventh (facial) nerve, to include speech 
impediment, left eye and face tic, gustatory sweating, and 
carotidynia will be considered de novo, and a new decision 
will be made based on all the evidence of record, including 
the evidence obtained pursuant to the accompanying remand.  
That decision will be entered as if the Board's August 2008 
decision had never been issued on the issue of entitlement to 
an evaluation in excess of 20 percent for partial paralysis 
of the left seventh (facial) nerve, to include speech 
impediment, left eye and face tic, gustatory sweating, and 
carotidynia.




ORDER

The August 2008 decision on the issue of evaluation of 
partial paralysis of the left seventh (facial) nerve, to 
include speech impediment, left eye and face tic, gustatory 
sweating, and carotidynia is vacated.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The duty to assist includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran has notified VA that there exist additional 
VA treatment records relevant to the evaluation of impairment 
of the left seventh (facial) cranial nerve.  The Board has 
obtained some of these records, but the file continues to 
reveal a gap in treatment records from may 2006 to February 
2007, and from August 2008 to the present.  As the VA 
treatment records are shown to be relevant to the current 
appeal, a remand is required to obtain complete VA treatment 
records.  The Board additionally notes that the Veteran has 
not waived initial RO consideration of the newly obtained 
records.

Moreover, the newly submitted records indicate that the 
Veteran was seeking additional treatment for her service-
connected disability as a result of recent recurrence or 
worsening of symptoms.  On remand, a new examination must be 
provided in order to ensure that an accurate disability 
picture is presented for adjudication.  

The Board notes that additional claims of service connection 
for impairment of other cranial nerves were referred to the 
RO for action in the Introduction, above.  As part of the 
examination on remand, the exact impairment attributable to 
the seventh (facial) cranial nerve must be clearly identified 
for purposes of accurate rating, and to avoid pyramiding 
should any additional disabilities be service connected. 

Accordingly, the issue of entitlement to an evaluation in 
excess of 20 percent for partial paralysis of the left 
seventh (facial) nerve, to include speech impediment, left 
eye and face tic, gustatory sweating, and carotidynia is 
REMANDED for the following action:

1.  The RO/AMC should ensure that complete 
VA treatment records from VAMC Syracuse, 
as well as any other VA facility 
identified by the Veteran or in the 
record, are obtained and associated with 
the file, particularly records from May 
2006 to February 2007 and August 2008 to 
the present.

2.  The Veteran should be scheduled for a 
VA Cranial Nerves examination.  The claims 
file should be reviewed in conjunction 
with the examination.  The examiner is 
asked to describe in detail the current 
manifestations of seventh (facial) cranial 
nerve disability.  The examiner should 
specifically comment on whether any speech 
impediment, left eye or facial tic, 
gustatory sweating, or carotidynia is 
related to the seventh facial nerve.  If 
not, the examiner should specify the 
etiology of such symptom.  If additional 
symptoms or complaints are noted which are 
not attributable to impairment of the 
seventh cranial nerve, the examiner should 
specifically identify such and identify 
the etiology, if possible.  A full and 
complete rationale for all opinions 
expressed is required.

3.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate SSOC and 
provide the Veteran and her representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.    

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of the claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


